


110 HR 3153 IH: Death Penalty for Cop Killers Act of

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3153
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2007
			Mr. Gerlach
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide to make
		  the killing of a law enforcement officer an aggravating factor for the
		  imposition of the death penalty.
	
	
		1.Short titleThis Act may be cited as the
			 Death Penalty for Cop Killers Act of
			 2007.
		2.Death penalty for
			 killing law enforcement officersSection 3592(c) of title 18, United States
			 Code, is amended by inserting after paragraph (16) the following:
			
				(17)Killing of Law
				Enforcement OfficerThe
				defendant killed or attempted to kill a person who is authorized by law to
				engage in or supervise the prevention, detention, investigation, or prosecution
				of any criminal violation of law; or to arrest or prosecute an individual for
				any such
				violation.
				.
		
